Opinion issued June 19, 2008                                                             
 



                                                                                                                                             

 




In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-08-00246-CR
____________

QUINCY DESHAN BUTLER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 240th District Court 
Fort Bend County, Texas
Trial Court Cause No. 44367



MEMORANDUM  OPINION
 
          We lack jurisdiction to hear this appeal.  Appellant, Cedric Shun Hill, pleaded
guilty to the offense of aggravated assault, and, in accordance with his plea bargain
agreement with the State, the trial court sentenced appellant to confinement for four
years.
          After the trial court sentenced appellant to punishment that fell within the terms
of the plea bargain agreement, the trial court certified that this case is a plea- bargain
case and the defendant has no right to appeal.  Appellant did not request the trial
court’s permission to appeal any pre-trial matters, and the trial court did not give 
permission for appellant to appeal.   Appellant filed a timely  pro se notice of appeal. 
This appeal followed.
          We conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that appellant has no right of appeal due to the agreed
plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).Accordingly, the appeal in trial court cause number 44367 is dismissed for lack
of jurisdiction.
          Any pending motions are denied as moot.
PER CURIAM
 
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish. Tex. R. App. P. 47.2(b).